Citation Nr: 0010319
Decision Date: 04/19/00	Archive Date: 09/08/00

DOCKET NO. 96-06 337               DATE APR 19, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to an initial disability rating of more than 30
percent, effective July 7, 1988, for the veteran's service-
connected post-traumatic stress disorder (PTSD).

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

P.B. Werdal, Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to November 1945.

This matter was previously before the Board of Veterans' Appeals
(Board) in December 1998, when the claim was denied. The veteran
appealed that decision to the United States Court of Appeals for
Veterans Claims (Court), which issued an order in July 1999
vacating the Board's December 1998 decision, and remanding the
appeal. In a statement received at the Board on February 15, 2000,
the veteran declared that he no longer wished to be represented by
his attorney.

FINDINGS OF FACT

1. During the period from July 7, 1988, to December 15, 1993,, the
veteran's PTSD was manifested by anxiety, depression and insomnia.

2. During the period from December 16, 1993, to August 9, 1995, the
veteran's PTSD was manifested by severely pressured and
circumstantial speech, anxiety, mild dysphoria, difficulty with
personal relationships, avoidance of crowds, a tendency to isolate
himself, and a history of employment problems that were attributed
by the veteran to his insomnia.

CONCLUSIONS OF LAW

1. A disability rating of more than 30 percent is not warranted for
the period beginning July 7, 1988, and ending December 15, 1993. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1, 4.3, 4.7, 4.130,
Diagnostic Code 9411 (1999); 4.130, 4.132, Diagnostic Code 9411
(1996).

- 2 -

2. A disability rating of 50 percent is warranted for the period
beginning December 16, 1993, and ending August 9, 1995. 38 U.S.C.A.
1155, 5110 (West 1991); 38 C.F.R. 3.400, 4.1, 4.3, 4.7, 4.130
(1999); 38 C.F.R. 4.130, 4.132, Diagnostic Code 9411 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran argues that his service-connected PTSD, rated 30
percent disabling since July 1988 and 100 percent disabling from
August 10, 1995, should have been rated more than 30 percent
disabling prior to August 10, 1995. The record reflects that in
June 1988 he had complaints of anxiety and depression, but refused
to see a psychiatrist. In October 1988, the veteran again had
complaints of depression, and the assessment by a VA doctor was
depression. It was noted that the veteran refused psychiatric
treatment.

In February 1991, the veteran reported that he had had insomnia for
a year. The assessment was anxiety, depression, and insomnia. In
March 1991, the veteran was examined by a psychologist. His speech
was coherent and relevant. There were no signs of auditory
hallucinations, visual hallucinations, suicidal ideation, or
homicidal ideation. His mood was depressed and anxious. The affect
was full. The veteran was alert and fully oriented. He rejected
outpatient treatment for his anxiety and depression. The diagnostic
impression was an adjustment disorder with mixed emotional
features. In February 1992, the veteran complained of sleep
disturbance. He also had a lack of energy. The impression was that
the veteran suffered from a sleeping problem.

On December 1993 VA psychological examination, the veteran's speech
was severely pressured and circumstantial. His mood was anxious and
mildly dysphoric. His affect was full and appropriate to content.
The veteran had no signs of a thought disorder. He denied having
any delusions or hallucinations, as well as

- 3 -

suicidal or homicidal ideation. The diagnoses were somatization
disorder, generalized anxiety disorder, and dysthymia. A Global
Assessment of Functioning (GAF) score of 65 was assigned, which was
also the GAF score for the past year.

At the April 1994 hearing, the veteran testified that he had
difficulty with personal relationships and that he had been married
several times. T. at 10.

On August 1994 VA psychiatric examination, the veteran indicated
that he avoided crowds and that he tended to isolate himself. It
was noted that the veteran was retired and that, during his working
life, he would often miss work and get fired or quit because of his
extreme fatigue from his chronic sleep problem. The veteran
reported that he would leave social functions before dark because
he would get anxious when it would get dark. He also indicated that
he had been married four times and that he was currently divorced.
The veteran was alert and oriented in all spheres. He was neatly
groomed and did not have any noticeable hypervigilance, anxiety, or
increased startle response. His speech had a normal rate and tone.
He affect was generally full and appropriate. He was tearful a
couple of times when he recounted his wartime experiences. His
though processes were coherent and moderately organized. The
thought content was generally relevant. There were no auditory or
visual hallucinations; or suicidal, homicidal, or paranoid
ideation. There was no delusional content, and the veteran's memory
was good. His insight and judgment were generally good. The
diagnosis was PTSD. A specific GAF score was not assigned, but it
was noted that his GAF for the past year was good. The examiner
opined that the veteran was mildly impaired, both occupationally
and socially, from his PTSD.

In a July 1995 rating decision, service connection for PTSD was
granted, and a 30 percent disability rating was assigned; both were
effective August 27, 1992, which was the date of receipt of the
veteran's informal claim.

On July 1997 VA psychiatric examination, PTSD was diagnosed. A GAF
score of 48 was assigned. It was noted that the veteran had serious
symptoms and a serious impairment in social functioning. It was
also noted that the veteran's PTSD

- 4 -

symptoms precluded employment in virtually all occupations because
of the veteran's high degree of discomfort in any kind of social
situation. It was noted that, given the stress of any work at the
veteran's age, he would never get the requisite sleep, which would
further erode his concentration. In short, the examiner opined that
the veteran was unemployable because of his PTSD and that, even if
he was 10 years younger, he would still be unemployable because of
his PTSD.

In a September 1997 rating decision, an effective date of August
27, 1991, was assigned for both the grant of service connection for
PTSD and the 30 percent disability rating on the basis of
liberalizing law. Also, a 100 percent disability rating was
assigned for PTSD, effective August 10, 1995. The assignment of the
effective date for the 100 percent disability evaluation was based
on the fact that August 10, 1995, was the date that the veteran
disagreed with the assignment of the 30 percent disability rating.

In June 1998, the Board held that the effective date for the grant
of service connection for PTSD was July 7, 1988, as the claim
seeking entitlement to service connection for a psychiatric
disability was filed on that date. The issue of entitlement to an
effective date earlier than August 10, 1995, for the grant of a 100
percent schedular evaluation for PTSD was remanded in order for the
RO determine the correct percentage disability evaluation(s) from
July 7, 1988. On remand, an effective date of July 7, 1988, was
granted for the 30 percent disability rating, and the RO concluded
that a higher rating than 30 percent was not warranted.

The claim was reviewed in December 1998 by the Board, which denied
an increased rating for the period before August 10, 1995. That
decision was appealed to the Court, where the parties submitted a
joint motion for remand in which they agreed the Board's December
1998 decision should be vacated because the Board provided
inadequate reasons or bases for its conclusion that a rating of
more than 30 percent was not warranted prior to August 10, 1995.
The Court granted the motion, vacated the Board's December 1998
decision, and remanded the matter. At the Board, the veteran's
former counsel submitted written argument in which he asserted that
an August 1994 VA examination report noted that the veteran tended

- 5 -

to be over inclusive and quite circumstantial, but was
redirectable, then pointed out that the rating criteria for a 50
percent rating include the phrase "circumstantial, circumlocutory
or stereotyped speech," and argued that, based on that 1994
examination report, a rating of at least 50 percent was warranted
from 1988.

Applicable Law and Regulations

The applicable law and regulations concerning effective dates state
that, except as otherwise provided, the effective date of an
evaluation, an award of pension, compensation or dependency and
indemnity compensation based on an original claim will be the date
of receipt of the claim or the date entitlement arose, whichever is
the later. 38 C.F.R. 3.400. In a precedential decision issued prior
to the Court's remand of this case, the Court pointed out that
analysis of a claim for a higher initial rating requires
consideration of the possibility of staged ratings, wherein VA
assesses whether the level of impairment has changed during the
pendency of a claim, and then determines the appropriate rating at
those various stages. Fenderson v. West, 12 Vet. App. 119 (1999).

In AB v. Brown, 6 Vet. App. 3 5 (1993), the Court held that, on a
claim for an original or an increased rating, the claimant will
generally be presumed to be seeking the maximum benefit allowed by
law and regulation and it follows that such a claim remains in
controversy where less than the maximum available benefit is
awarded.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

Prior to November 7, 1996, a 100 percent evaluation for PTSD was
warranted for the existence of one of the following conditions: the
attitudes of all contacts except the most intimate were so
adversely affected as to result in virtual isolation in the

- 6 -

community; there were totally incapacitating psychoneurotic
symptoms bordering on gross repudiation of reality with disturbed
thought or behavioral processes associated with almost all daily
activities resulting in profound retreat from mature behavior; or
the veteran was demonstrably unable to obtain or retain employment.
Hence, these rating criteria set forth three independent bases for
granting a 100 percent evaluation, pursuant to Diagnostic Code
9411. See Johnson v. Brown, 7 Vet. App. 95 (1994). A 70 percent
evaluation for PTSD was warranted where the ability to establish or
maintain effective or favorable relationships with people was
severely impaired and the psychoneurotic symptoms were of such
severity and persistence that there was a severe impairment in the
ability to maintain or retain employment. A 50 percent evaluation
for PTSD was warranted where the social and industrial adaptability
was considerably impaired. A 30 percent evaluation was wan-anted
where there was a definite social and industrial impairment. 38
C.F.R. 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the
term "definite" in 38 C.F.R. 4.132 was "qualitative," whereas the
other terms were "quantitative" in character, and invited the Board
to construe the term "definite" in a manner that would quantify the
degree of impairment. The VA General Counsel concluded that the
term "definite" is to be construed as "distinct, unambiguous, and
moderately large in degree." It represents a degree of social and
industrial unadaptability that is "more than moderate but less than
rather large." VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993). The
Board is bound by this interpretation of the term "definite." 38
U.S.C.A. 7104(c).

The VA Schedule for Rating Disabilities for psychiatric disorders
was revised, effective November 71, 1996. See 61 Fed. Reg. 52,695-
702 (1996). Under the new rating schedule, a 100 percent evaluation
for PTSD is warranted for total occupational and social impairment.
A total occupational and social impairment includes symptoms such
as the following: gross impairment in thought processes or
communication; persistent delusions or hallucinations; grossly
inappropriate behavior; persistent danger of hurting self or
others; intermittent inability to perform activities of daily
living (including maintenance of minimal personal

- 7 -

hygiene); disorientation to time or place; and memory loss for
names of close relatives, own occupation, or own name. 38 C.F.R.
4.130, Diagnostic Code 9411 (1999).

A 70 percent evaluation is warranted for occupational and social
impairment with deficiencies in most areas such as work, school,
family relations, judgment, thinking or mood. Symptoms include the
following: suicidal ideation; obsessional rituals which interfere
with routine activities; speech intermittently illogical, obscure,
or irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike setting); and inability
to establish and maintain effective relationships. A 50 percent
evaluation is required for occupational and social impairment with
reduced reliability and productivity. Symptoms include the
following: flattened affect; circumstantial, circumlocutory, or
stereotyped speech; panic attacks more than once a week; difficulty
in understanding complex commands; impairment of short- and long-
term memory; impaired judgment; impaired abstract thinking;
disturbances of motivation and mood; and difficulty in establishing
and maintaining effective work and social relationships. A 30
percent evaluation is required for occupational and social
impairment with an occasional decrease in work efficiency and
intermittent periods of an inability to perform occupational tasks.
Id.

The Court has held that where the law or regulation changes after
the claim has been filed, but before the administrative or judicial
process has been concluded, the version most favorable to the
veteran applies unless Congress provided otherwise or permitted the
VA Secretary to do otherwise and the Secretary did so. Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

In assessing the level of impairment caused by a service-connected
disability, VA may not consider factors wholly outside the rating
criteria provide by regulations for rating such disability. Massey
v. Brown, 7 Vet. App. 204 (1994).

- 8 -

Analysis

As the Board held in its June 1998 decision granting an earlier
effective date for the award of service connection, the veteran
first filed a claim seeking to establish entitlement to service
connection for a psychiatric disability in July 1988. That claim
was not adjudicated at that time, however, and so remained pending
until it was first adjudicated in the July 1995 decision in which
service connection for PTSD was granted, effective from August
1992, and the disability was rated 30 percent disabling. As the RO
has already determined that a total rating was warranted for the
period beginning August 10, 1995, the Board must now consider
whether the initial 30 percent rating should have been higher
initially, or at any time prior to August 10, 1995.

During the pendency of this appeal, VA issued revised regulations
amending the portion of the rating schedule dealing with mental
disorders. By law, the appellant is to be afforded consideration of
both the old and new regulations, and the criteria more favorable
to the appellant are to be applied. Karnas. As this claim was
placed in appellate status by filing a Notice of Disagreement with
the initial rating award, but that initial Notice of Disagreement
has not yet been resolved, this claim is an "original claim."
Fenderson. In such cases, separate compensable evaluations must be
assigned for separate periods of time if such distinct periods are
shown by the competent evidence of record during the pendency of
the appeal, a practice known as "staged" ratings. Id. at 126.
Accordingly, the Board must take into consideration the
applicability of "staged" ratings in this case during the period
prior to August 10, 1995.

Under the old criteria set out in detail above, a 50 percent rating
was warranted if, by reason of psychoneurotic symptoms, the
veteran's reliability, flexibility and efficiency levels were so
reduced as to result in considerable industrial impairment, and his
ability to establish or maintain effective or favorable
relationships with people was considerably impaired. Higher ratings
(70 and 100 percent) required

- 9 -

symptoms comparable with severe impairment of the ability to
establish and maintain effective or favorable social or industrial
relationships- or the attitudes of all contacts except the most
intimate are so adversely affected as to result in virtual
isolation in the community, or where there are totally
incapacitating episodes, or the veteran is demonstrably unable to
obtain or retain employment. 38 C.F.R. 4.132 (1996). Before
November 7, 1996, VA regulations provided that the severity of a
psychiatric disorder was premised upon actual symptomatology, as it
affected social and industrial adaptability. 38 C.F.R. 4.130
(1996). Two of the most important determinants were time lost from
gainful employment and decrease in work efficiency. Id.

There was very little evidence specifically addressing the
veteran's psychiatric symptoms before December 16, 1993, when he
underwent extensive psychological testing and evaluation by a
psychologist. Prior to 1993, the claims folder contained VA records
dated in 1961 and 1962 that diagnosed anxiety reaction, but no
additional information regarding psychiatric care. In June 1988 the
veteran was referred to a VA psychiatry unit for consultation with
complaints of anxiety and depression, but no additional information
regarding symptoms is available because the veteran indicated he
did not want to participate with the examination. As noted above,
in October 1988 he again complained of depression while seeking
treatment for other problems, but no additional information is
available regarding specific psychiatric symptoms because the
veteran refused psychiatric treatment. A December 1990 treatment
record contains a complaint of anxiety and depression, but no
relevant diagnosis. The veteran was seen in February and March 1991
with several complaints, including anxiety and depression, but
refused treatment for those symptoms. The first detailed
information regarding a psychiatric disability is found in the
December 1993 VA psychological testing and examination, wherein the
veteran's speech was described as severely pressured and
circumstantial, and his mood was described as anxious. Other
indicia of psychiatric symptoms at that time were normal, however,
and the diagnoses were somatization disorder, generalized anxiety
disorder, and dysthymia. His current GAF score was 65, as was the
GAF set for the previous year. The GAF scale describes the
functioning of an individual with a score in the range of 61 to 70
as mild symptoms (e.g. depressed mood and

- 10-

mild insomnia) or some difficulty in social, occupational or school
functioning, but generally functioning pretty well, has some
meaningful interpersonal relationships. He continually reported he
had received no psychiatric care, so the Board is aware of no
additional, relevant treatment records that might shed light on the
level of disability beginning in 1988 attributable to a psychiatric
problem. What little information is available regarding those
symptoms from 1988 to December 15, 1993, is set out above. It does
not show that the veteran's reliability, flexibility and efficiency
levels were so reduced as to result in considerable industrial
impairment. It does not suggest that his ability to establish or
maintain effective or favorable relationships with people was
considerably impaired at that time. The evidence of record
regarding the veteran's level of disability during the period from
July 7, 1988, to December 15, 1993, does not report impairment that
is or could be characterized as severe impairment of the ability to
establish and maintain effective or favorable social or industrial
relationships. The record contains no evidence that during the
period beginning July 7, 1988, and ending December 15, 1993, the
disability subsequently diagnosed as PTSD caused the attitudes of
all his contacts except the most intimate to be so adversely
affected as to result in virtual isolation in the community, or
that he has ever alleged or been diagnosed with totally
incapacitating episodes, or that he was demonstrably unable to
obtain or retain employment due to his PTSD.

However, the December 16, 1993, VA psychological examination, the
results of which are set out in detail above, reflect the veteran
was described by a psychologist as exhibiting severely pressured
and circumstantial speech, and his mood was anxious and mildly
dysphoric. That evidence supports a finding that as of the date of
that examination the veteran's PTSD was present to a level of
impairment that could be more accurately described as considerable.
There is no evidence, however, that on or before that date the
veteran exhibited severe impairment of his ability to establish and
maintain effective or favorable social or industrial relationships.
Similarly, there is no evidence that on or before that date the
veteran's PTSD caused symptoms that caused the attitudes of all his
contacts except the most intimate to be so adversely affected as to
result in virtual isolation in the community; as above, at that
time the veteran did not allege and had not been

diagnosed to exhibit totally incapacitating episodes, or a
demonstrable inability to obtain or retain employment due to PTSD
symptoms.

In the August 1994 VA compensation and pension examination the
evidence also did not show the veteran was exhibiting symptoms
comparable with the old rating criteria for the 50, 70 or 100
percent schedular evaluations. The report of that examination noted
he reported a history of employment problems that he attributed to
what he characterized as a chronic sleep problem, that he left
social functions before dark, and that he had been married four
times. The examiner characterized the resulting impairment as mild.
The only medical evidence dated between the August 1994 VA
compensation and pension examination and August 10, 1995, is a
September 1994 reference in a VA medical record to the fact that
the veteran refused to talk to psychologists on that date,
explaining that he had legal affairs pending regarding PTSD and did
not want to jeopardize them. The Board points out that, although
the undated letter from Mr. L. of the Veteran's Outreach Program in
Anaheim, California, reports his conclusions based on his 1996
treatment of the veteran that the veteran suffers industrial
impairment because his PTSD symptoms significantly interfere with
his interpersonal relationships, he provides no evidence that the
impairment was present to such a severe degree prior to August 10,
1995.

Based on the foregoing, the evidence supports a finding that the 30
percent rating in effect from July 7, 1988, to December 15, 1993,
was appropriate. The evidence does not support a finding that for
any time during that period the veteran exhibited a level of
disability that could more accurately be described by the rating
criteria for 50, 70 or 100 percent disability ratings. Furthermore,
the Board also concludes that, under the version of the rating
schedule in effect prior to November 1996, the veteran is entitled
to a 50 percent rating, but no higher, for his PTSD, effective from
December 16, 1993, the date the increase in disability was
factually ascertainable, to August 9, 1995. 38 C.F.R.  3.400,
4.132, Diagnostic Code 9411 (1996).

The Board has also considered whether the evidence supports a
finding that increased ratings are appropriate for any part of the
period beginning July 7, 1988, and ending August 9, 1995, using the
criteria found in the new version of the rating

- 12 -

schedule. The evidence outlined in detail above does not show the
veteran's PTSD caused symptoms comparable with total occupational
and social impairment, as the veteran neither exhibited nor
complained of gross impairment in thought processes or
communications, delusions or hallucinations, grossly inappropriate
behavior, presented a persistent danger of hurting himself or
others, intermittent ability to perform activities of daily living,
disorientation, or memory loss. Likewise, there is no evidence of
record earlier than August 10, 1995, of occupational or social
impairment including symptoms comparable with suicidal ideation,
obsessional rituals, intermittent problems such as illogical,
obscure or irrelevant speech, near- continuous panic or depression
affecting the ability to function independently, appropriately and
effectively, impaired impulse control, spatial disorientation,
neglect of personal appearance or hygiene, difficulty adapting to
stressful circumstances, or an in ability to establish and maintain
effective relationships. Regarding the period from July 7, 1988, to
December 15, 1993, there is no evidence to support a finding that
the veteran's PTSD was more disabling than the level of impairment
represented by a 30 percent rating under the new criteria.

However, as of December 16, 1993, the record contained evidence to
suggest that the level of impairment had increased to a higher
degree. In particular, as of that date there was evidence of
severely pressured and circumstantial speech, and of a mood
disturbance described as anxiety and mild dysphoria. Additional
evidence reflecting the level of impairment during the period from
December 16, 1993, to August 9, 1995, is discussed above; it does
not provide evidence of the presence of PTSD symptoms that suggest
that a rating higher than 50 percent is warranted during that
period. Based on that evidence, the Board finds that beg' ' g
December 16, 1993, and ending August 9, 1995, the appropriate
rating for the veteran's PTSD would be no more than 50 percent
under the new version of the rating schedule. 38 C.F.R. 3.400,
4.130, Diagnostic Code 9411 (1999).

The undersigned is aware that the question whether 38 U.S.C.A. 51
10(g) modifies the scope of the Karnas holding has yet to be
definitively determined. See Rhodan v. West, 12 Vet. App. 55
(1998), vacated by Haywood v. West, No. 99-7056 (Fed. Cir. Oct. 28,
1999). That matter, however, need not be addressed at this point

13 -

because even if the November 1996 criteria are applicable
retroactively, no rating exceeding 50 percent during the time
period at issue is warranted.

ORDER

Entitlement to an initial rating higher than 30 percent for the
veteran's service- connected PTSD for the period beginning July 7,
1988, and ending December 15, 1993, is not warranted, and to that
extent the claim is denied.

Entitlement to a rating of 50 percent is warranted for the
veteran's service- connected PTSD for the period beginning December
16, 1993, and ending August 9, 1995, is warranted, and to that
extent the claim is granted, subject to the laws and regulations
governing the payment of monetary benefits.

John E. Ormond,, Jr. 
Member, Board of Veterans' Appeals

14 -


